IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: E.A.J.                           : No. 567 WAL 2014
                                        :
                                        :
PETITION OF: L.P., MOTHER               : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court



IN RE: M.L.J.                           : No. 568 WAL 2014
                                        :
                                        :
PETITION OF: L.P., MOTHER               : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court



IN RE: O.D.J. A/K/A O.M.                : No. 569 WAL 2014
                                        :
                                        :
PETITION OF: L.P., MOTHER               : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court


                                     ORDER


PER CURIAM

      AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.